
	
		II
		Calendar No. 336
		111th CONGRESS
		2d Session
		S. 1635
		[Report No. 111–166]
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Dorgan (for himself,
			 Mr. Johanns, Mr. Baucus, Mr.
			 Johnson, Mr. Thune,
			 Mr. Tester, Mr.
			 Udall of New Mexico, Mr.
			 Conrad, Ms. Murkowski, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			March 25, 2010
			Reported by Mr. Dorgan,
			 with amendments and an amendment to the title
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To establish an Indian youth telemental
		  health demonstration project, to enhance the provision of mental health care
		  services to Indian youth, to encourage Indian tribes, tribal organizations, and
		  other mental health care providers serving residents of Indian country to
		  obtain the services of predoctoral psychology and psychiatry interns, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 7th Generation Promise: Indian Youth
			 Suicide Prevention Act of 2009.
		2.Findings and purpose
			(a)FindingsCongress finds that—
				(1)(A)the rate of suicide of American Indians and
			 Alaska Natives is 1.9 times higher than the national average rate; and
					(B)the rate of suicide of Indian and Alaska
			 Native youth aged 15 through 24 is—
						(i)3.5 times the national average rate;
			 and
						(ii)the highest rate of any population group in
			 the United States;
						(2)many risk
			 behaviors and contributing factors for suicide are more prevalent in Indian
			 country than in other areas, including—
					(A)history of
			 previous suicide attempts;
					(B)family history of
			 suicide;
					(C)history of
			 depression or other mental illness;
					(D)alcohol or drug
			 abuse;
					(E)health
			 disparities;
					(F)stressful life
			 events and losses;
					(G)easy access to
			 lethal methods;
					(H)exposure to the
			 suicidal behavior of others;
					(I)isolation;
			 and
					(J)incarceration;
					(3)according to national data for 2005,
			 suicide was the second-leading cause of death for Indians and Alaska Natives of
			 both sexes aged 10 through 34;
				(4)(A)the suicide rates of Indians and Alaska
			 Natives aged 15 through 24, as compared to suicide rates of any other racial
			 group, are—
						(i)for males, up to 4 times greater;
			 and
						(ii)for females, up to 11 times greater;
			 and
						(B)data demonstrates that, over their
			 lifetimes, females attempt suicide 2 to 3 times more often than males;
					(4)(A)the suicide rates of Indian and Alaska
			 Native males aged 15 through 24 are—
						(i)as compared to suicide rates of males of
			 any other racial group, up to 4 times greater; and
						(ii)as compared to suicide rates of females of
			 any other racial group, up to 11 times greater; and
						(B)data demonstrates that, over their
			 lifetimes, females attempt suicide 2 to 3 times more often than males;
					(5)(A)Indian tribes,
			 especially Indian tribes located in the Great Plains, have experienced epidemic
			 levels of suicide, up to 10 times the national average; and
					(B)suicide clustering in Indian country
			 affects entire tribal communities;
					(6)death rates for Indians and Alaska Natives
			 are statistically underestimated because many areas of Indian country lack the
			 proper resources to identify and monitor the presence of disease;
				(7)(A)the Indian Health
			 Service experiences health professional shortages, with physician vacancy rates
			 of approximately 17 percent, and nursing vacancy rates of approximately 18
			 percent, in 2007;
					(B)90 percent of all teens who die by
			 suicide suffer from a diagnosable mental illness at time of death;
					(C)more than 1⁄2 of
			 teens who commitdie by suicide have never been
			 seen by a mental health provider; and
					(D)1/3 of health
			 needs in Indian country relate to mental health;
					(8)often, the lack
			 of resources of Indian tribes and the remote nature of Indian reservations make
			 it difficult to meet the requirements necessary to access Federal assistance,
			 including grants;
				(9)the Substance Abuse and Mental Health
			 Services Administration and the Service have established specific initiatives
			 to combat youth suicide in Indian country and among Indians and Alaska Natives
			 throughout the United States, including the National Suicide Prevention
			 Initiative of the Service, which has worked with Service, tribal, and urban
			 Indian health programs since 2003;
				(10)the National
			 Strategy for Suicide Prevention was established in 2001 through a Department of
			 Health and Human Services collaboration among—
					(A)the Substance
			 Abuse and Mental Health Services Administration;
					(B)the
			 Service;
					(C)the Centers for
			 Disease Control and Prevention;
					(D)the National
			 Institutes of Health; and
					(E)the Health
			 Resources and Services Administration; and
					(11)the Service and
			 other agencies of the Department of Health and Human Services use information
			 technology and other programs to address the suicide prevention and mental
			 health needs of Indians and Alaska Natives.
				(b)PurposesThe purposes of this Act are—
				(1)to authorize the Secretary to carry out a
			 demonstration project to test the use of telemental health services in suicide
			 prevention, intervention, and treatment of Indian youth, including
			 through—
					(A)the use of psychotherapy, psychiatric
			 assessments, diagnostic interviews, therapies for mental health conditions
			 predisposing to suicide, and alcohol and substance abuse treatment;
					(B)the provision of clinical expertise to,
			 consultation services with, and medical advice and training for frontline
			 health care providers working with Indian youth;
					(C)training and related support for community
			 leaders, family members, and health and education workers who work with Indian
			 youth;
					(D)the development of culturally relevant
			 educational materials on suicide; and
					(E)data collection and reporting;
					(2)to encourage Indian tribes, tribal
			 organizations, and other mental health care providers serving residents of
			 Indian country to obtain the services of predoctoral psychology and psychiatry
			 interns; and
				(3)to enhance the
			 provision of mental health care services to Indian youth through existing grant
			 programs of the Substance Abuse and Mental Health Services
			 Administration.
				3.DefinitionsIn this Act:
			(1)AdministrationThe term
			 Administration means the Substance Abuse and Mental Health
			 Services Administration.
			(2)Demonstration projectThe term demonstration project
			 means the Indian youth telemental health demonstration project authorized under
			 section 4(a).
			(3)IndianThe term Indian means any
			 individual who is—
				(A)a member of an Indian tribe; or
				(B)eligible for health services under the
			 Indian Health Care Improvement Act
			 (25 U.S.C. 1601 et seq.).
				(4)Indian
			 countryThe term Indian country has the meaning
			 given the term in section 1151 of title 18, United States Code.
			(5)(4)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(6)(5)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
			(7)(6)ServiceThe term Service means the
			 Indian Health Service.
			(8)(7)Telemental healthThe term telemental health
			 means the use of electronic information and telecommunications technologies to
			 support long-distance mental health care, patient and professional-related
			 education, public health, and health administration.
			(9)(8)Tribal organizationThe term tribal organization
			 has the meaning given the term in section 4 of the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			4.Indian youth telemental health
			 demonstration project
			(a)Authorization
				(1)In generalThe Secretary, acting through the Service,
			 is authorized to carry out a demonstration project to award grants for the
			 provision of telemental health services to Indian youth who—
					(A)have expressed suicidal ideas;
					(B)have attempted suicide; or
					(C)have mental health conditions that increase
			 or could increase the risk of suicide.
					(2)Eligibility for grantsGrants under paragraph (1) shall be awarded
			 to Indian tribes and tribal organizations that operate 1 or more
			 facilities—
					(A)located in an area with documented
			 disproportionately high rates of suicide;
					(B)reporting active clinical telehealth
			 capabilities; or
					(C)offering school-based telemental health
			 services to Indian youth.
					(3)Grant periodThe Secretary shall award grants under this
			 section for a period of up to 4 years.
				(4)Maximum number of grantsNot more than 5 grants shall be provided
			 under paragraph (1), with priority consideration given to Indian tribes and
			 tribal organizations that—
					(A)serve a particular community or geographic
			 area in which there is a demonstrated need to address Indian youth
			 suicide;
					(B)enter into collaborative partnerships with
			 Service or other tribal health programs or facilities to provide services under
			 this demonstration project;
					(C)serve an isolated community or geographic
			 area that has limited or no access to behavioral health services; or
					(D)operate a detention facility at which
			 Indian youth are detained.
					(5)Consultation
			 with AdministrationIn developing and carrying out the
			 demonstration project under this subsection, the Secretary shall consult with
			 the Administration as the Federal agency focused on mental health issues,
			 including suicide.
				(b)Use of funds
				(1)In generalAn Indian tribe or tribal organization
			 shall use a grant received under subsection (a) for the following
			 purposes:
					(A)To provide telemental health services to
			 Indian youth, including the provision of—
						(i)psychotherapy;
						(ii)psychiatric assessments and diagnostic
			 interviews, therapies for mental health conditions predisposing to suicide, and
			 treatment; and
						(iii)alcohol and substance abuse
			 treatment.
						(B)To provide clinician-interactive medical
			 advice, guidance and training, assistance in diagnosis and interpretation,
			 crisis counseling and intervention, and related assistance to Service or tribal
			 clinicians and health services providers working with youth being served under
			 the demonstration project.
					(C)To assist, educate, and train community
			 leaders, health education professionals and paraprofessionals, tribal outreach
			 workers, and family members who work with the youth receiving telemental health
			 services under the demonstration project, including with identification of
			 suicidal tendencies, crisis intervention and suicide prevention, emergency
			 skill development, and building and expanding networks among those individuals
			 and with State and local health services providers.
					(D)To develop and distribute culturally
			 appropriate community educational materials regarding—
						(i)suicide prevention;
						(ii)suicide education;
						(iii)suicide screening;
						(iv)suicide intervention; and
						(v)ways to mobilize communities with respect
			 to the identification of risk factors for suicide.
						(E)To conduct data collection and reporting
			 relating to Indian youth suicide prevention efforts.
					(2)Traditional health care
			 practicesIn carrying out the
			 purposes described in paragraph (1), an Indian tribe or tribal organization may
			 use and promote the traditional health care practices of the Indian tribes of
			 the youth to be served.
				(c)Applications
				(1)In generalSubject to paragraph (2), to be eligible to
			 receive a grant under subsection (a), an Indian tribe or tribal organization
			 shall prepare and submit to the Secretary an application, at such time, in such
			 manner, and containing such information as the Secretary may require,
			 including—
					(A)a description of the project that the
			 Indian tribe or tribal organization will carry out using the funds provided
			 under the grant;
					(B)a description of the manner in which the
			 project funded under the grant would—
						(i)meet the telemental health care needs of
			 the Indian youth population to be served by the project; or
						(ii)improve the access of the Indian youth
			 population to be served to suicide prevention and treatment services;
						(C)evidence of support for the project from
			 the local community to be served by the project;
					(D)a description of how the families and
			 leadership of the communities or populations to be served by the project would
			 be involved in the development and ongoing operations of the project;
					(E)a plan to involve the tribal community of
			 the youth who are provided services by the project in planning and evaluating
			 the mental health care and suicide prevention efforts provided, in order to
			 ensure the integration of community, clinical, environmental, and cultural
			 components of the treatment; and
					(F)a plan for sustaining the project after
			 Federal assistance for the demonstration project has terminated.
					(2)Efficiency of
			 grant application processThe Secretary shall carry out such
			 measures as the Secretary determines to be necessary to maximize the time and
			 workload efficiency of the process by which Indian tribes and tribal
			 organizations apply for grants under paragraph (1).
				(d)CollaborationThe Secretary, acting through the Service,
			 shall encourage Indian tribes and tribal organizations receiving grants under
			 this section to collaborate to enable comparisons regarding best practices
			 across projects.
			(e)Annual reportEach grant recipient shall submit to the
			 Secretary an annual report that—
				(1)describes the number of telemental health
			 services provided; and
				(2)includes any other information that the
			 Secretary may require.
				(f)Reports to Congress
				(1)Initial report
					(A)In generalNot later than 2
			 years after the date on which the first grant is awarded under this section,
			 the Secretary shall submit to the Committee on Indian Affairs of the Senate and
			 the Committee on Natural Resources and the Committee on Energy and Commerce of
			 the House of Representatives a report that—
						(i)describes each
			 project funded by a grant under this section during the preceding 2-year
			 period, including a description of the level of success achieved by the
			 project; and
						(ii)evaluates
			 whether the demonstration project should be continued during the period
			 beginning on the date of termination of funding for the demonstration project
			 under subsection (g) and ending on the date on which the final report is
			 submitted under paragraph (2).
						(B)Continuation of
			 demonstration projectOn a determination by the Secretary under
			 clause (ii) of subparagraph (A) that the demonstration project should be
			 continued, the Secretary may carry out the demonstration project during the
			 period described in that clause using such sums otherwise made available to the
			 Secretary as the Secretary determines to be appropriate.
					(2)Final reportNot later than 270 days after the date of
			 termination of funding for the demonstration project under subsection (g), the
			 Secretary shall submit to the Committee on Indian Affairs of the Senate and the
			 Committee on Natural Resources and the Committee on Energy and Commerce of the
			 House of Representatives a final report that—
					(A)describes the results of the projects
			 funded by grants awarded under this section, including any data available that
			 indicate the number of attempted suicides;
					(B)evaluates the impact of the telemental
			 health services funded by the grants in reducing the number of completed
			 suicides among Indian youth;
					(C)evaluates whether the demonstration project
			 should be—
						(i)expanded to provide more than 5 grants;
			 and
						(ii)designated as a permanent program;
			 and
						(D)evaluates the benefits of expanding the
			 demonstration project to include urban Indian organizations.
					(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,500,000 for each of
			 fiscal years 2010 through 2013.
			5.Substance Abuse
			 and Mental Health Services Administration grants
			(a)Grant
			 applications
				(1)Efficiency of
			 grant application processThe Secretary, acting through the
			 Administration, shall carry out such measures as the Secretary determines to be
			 necessary to maximize the time and workload efficiency of the process by which
			 Indian tribes and tribal organizations apply for grants under any program
			 administered by the Administration, including by providing methods other than
			 electronic methods of submitting applications for those grants, if
			 necessary.
				(2)Priority for
			 certain grants
					(A)In
			 generalTo fulfill the trust responsibility of the United States
			 to Indian tribes, in awarding relevant grants pursuant to a program described
			 in subparagraph (B), the Secretary shall
			 give priority
			 consideration to the applicationstake into consideration the
			 needs of Indian tribes or tribal organizations, as applicable,
			 that serve populations with documented high suicide rates, regardless of
			 whether those Indian tribes or tribal organizations possess adequate personnel
			 or infrastructure to fulfill all applicable requirements of the relevant
			 program.
					(B)Description of
			 grant programsA grant program referred to in subparagraph (A) is
			 a grant program—
						(i)administered by
			 the Administration to fund activities relating to mental health, suicide
			 prevention, or suicide-related risk factors; and
						(ii)under which an
			 Indian tribe or tribal
			 organization is an eligible recipient.
						(3)Clarification
			 regarding Indian tribes and tribal organizationsNotwithstanding
			 any other provision of law, in applying for a grant under any program
			 administered by the Administration, no Indian tribe or tribal organization
			 shall be required to apply through a State or State agency.
				(4)Requirements
			 for affected States
					(A)DefinitionsIn
			 this paragraph:
						(i)Affected
			 StateThe term affected State means a State—
							(I)the boundaries of
			 which include 1 or more Indian tribes; and
							(II)the application
			 for a grant under any program administered by the Administration of which
			 includes statewide data.
							(ii)Indian
			 populationThe term Indian population means the
			 total number of residents of an affected State who
			 are members of 1 or more
			 Indian tribes located within the affected State.are Indian.
						(B)RequirementsAs
			 a condition of receipt of a grant under any program administered by the
			 Administration, each affected State shall—
						(i)describe in the
			 grant application—
							(I)the Indian
			 population of the affected State; and
							(II)the contribution
			 of that Indian population to the statewide data used by the affected State in
			 the application; and
							(ii)demonstrate to
			 the satisfaction of the Secretary that—
							(I)of the total
			 amount of the grant, the affected State will allocate for use for the Indian
			 population of the affected State an amount equal to the proportion that—
								(aa)the
			 Indian population of the affected State; bears to
								(bb)the
			 total population of the affected State; and
								(II)the affected
			 State will offer to enter into a partnership with each Indian tribe located
			 within the affected State to carry out youth suicide prevention and treatment
			 measures for members of the Indian tribe.
							(II)the affected State will
			 take reasonable efforts to collaborate with each Indian tribe located within
			 the affected State to carry out youth suicide prevention and treatment measures
			 for members of the Indian tribe.
							(C)ReportNot
			 later than 1 year after the date of receipt of a grant described in
			 subparagraph (B), an affected State shall submit to the Secretary a report
			 describing the measures carried out by the affected State to ensure compliance
			 with the requirements of subparagraph (B)(ii).
					(b)No non-Federal
			 share requirementNotwithstanding any other provision of law, no
			 Indian tribe or tribal organization shall be required to provide a non-Federal
			 share of the cost of any project or activity carried out using a grant provided
			 under any program administered by the Administration.
			(c)Outreach for
			 rural and isolated Indian tribesDue to the rural, isolated
			 nature of most Indian reservations and communities (especially those
			 reservations and communities in the Great Plains region), the Secretary shall
			 conduct outreach activities, with a particular emphasis on the provision of
			 telemental health services, to achieve the purposes of this Act with respect to
			 Indian tribes located in rural, isolated areas.
			(d)Provision of
			 other assistance
				(1)In
			 generalThe Secretary, acting through the Administration, shall
			 carry out such measures (including monitoring and the provision of required
			 assistance) as the Secretary determines to be necessary to ensure the provision
			 of adequate suicide prevention and mental health services to Indian tribes
			 described in paragraph (2), regardless of whether those Indian tribes possess
			 adequate personnel or infrastructure—
					(A)to submit an
			 application for a grant under any program administered by the Administration,
			 including due to problems relating to access to the Internet or other
			 electronic means that may have resulted in previous obstacles to submission of
			 a grant application; or
					(B)to fulfill all
			 applicable requirements of the relevant program.
					(2)Description of
			 Indian tribesAn Indian tribe referred to in paragraph (1) is an
			 Indian tribe—
					(A)the members of
			 which experience—
						(i)a
			 high rate of youth suicide;
						(ii)low
			 socioeconomic status; and
						(iii)extreme health
			 disparity;
						(B)that is located
			 in a remote and isolated area; and
					(C)that lacks
			 technology and communication infrastructure.
					(3)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as the Secretary determines to be necessary to carry out
			 this subsection.
				(e)Early
			 intervention and assessment services
				(1)Definition of
			 affected entityIn this subsection, the term affected
			 entity means any entity—
					(A)that receives a
			 grant for suicide intervention, prevention, or treatment under a program
			 administered by the Administration; and
					(B)the population to
			 be served by which includes Indian youth.
					(2)RequirementThe
			 Secretary, acting through the Administration, shall ensure that each affected
			 entity carrying out a youth suicide early intervention and prevention strategy
			 described in section 520E(c)(1) of the Public Health Service Act (42 U.S.C.
			 290bb–36(c)(1)), or any other youth suicide-related early intervention and
			 assessment activity, provides training or education to individuals who interact
			 frequently with the Indian youth to be served by the affected entity (including
			 parents, teachers, coaches, and mentors) on identifying warning signs of Indian
			 youth who are at risk of committing suicide.
				6.Use of
			 predoctoral psychology and psychiatry internsThe Secretary shall carry out such
			 activities as the Secretary determines to be necessary to encourage Indian
			 tribes, tribal organizations, and other mental health care providers
			 serving residents of
			 Indian country to obtain the services of predoctoral
			 psychology and psychiatry interns—
			(1)to increase the quantity of patients served
			 by the Indian tribes, tribal organizations, and other mental health care
			 providers; and
			(2)for purposes of recruitment and
			 retention.
			7.Indian youth life skills
			 development demonstration program
			(a)PurposeThe
			 purpose of this section is to authorize the Secretary, acting through the
			 Administration, to carry out a demonstration program to test the effectiveness
			 of a culturally compatible, school-based, life skills curriculum for the
			 prevention of Indian and Alaska Native adolescent suicide, including
			 through—
				(1)the establishment of
			 tribal partnerships to develop and implement such a curriculum, in cooperation
			 with—
					(A)behavioral health
			 professionals, with a priority for tribal partnerships cooperating with
			 behavioral health professionals employed by the Service;
					(B)tribal or local school
			 agencies; and
					(C)parent and community
			 groups;
					(2)the provision by the
			 Administration or the Service of—
					(A)technical expertise;
			 and
					(B)clinicians, analysts, and
			 educators, as appropriate;
					(3)training for teachers,
			 school administrators, and community members to implement the
			 curriculum;
				(4)the establishment of
			 advisory councils composed of parents, educators, community members, trained
			 peers, and others to provide advice regarding the curriculum and other
			 components of the demonstration program;
				(5)the development of
			 culturally appropriate support measures to supplement the effectiveness of the
			 curriculum; and
				(6)projects modeled after
			 evidence-based projects, such as programs evaluated and published in relevant
			 literature.
				(b)Demonstration grant
			 program
				(1)DefinitionsIn
			 this subsection:
					(A)CurriculumThe
			 term curriculum means the culturally compatible, school-based,
			 life skills curriculum for the prevention of Indian and Alaska Native
			 adolescent suicide identified by the Secretary under paragraph (2)(A).
					(B)Eligible
			 entityThe term eligible entity means—
						(i)an Indian tribe;
						(ii)a tribal
			 organization;
						(iii)any other tribally
			 authorized entity; and
						(iv)any partnership composed
			 of 2 or more entities described in clause (i), (ii), or (iii).
						(2)EstablishmentThe
			 Secretary, acting through the Administration, may establish and carry out a
			 demonstration program under which the Secretary shall—
					(A)identify a culturally
			 compatible, school-based, life skills curriculum for the prevention of Indian
			 and Alaska Native adolescent suicide;
					(B)identify the Indian
			 tribes that are at greatest risk for adolescent suicide;
					(C)invite those Indian
			 tribes to participate in the demonstration program by—
						(i)responding to a
			 comprehensive program requirement request of the Secretary; or
						(ii)submitting, through an
			 eligible entity, an application in accordance with paragraph (4); and
						(D)provide grants to the
			 Indian tribes identified under subparagraph (B) and eligible entities to
			 implement the curriculum with respect to Indian and Alaska Native youths
			 who—
						(i)are between the ages of
			 10 and 19; and
						(ii)attend school in a
			 region that is at risk of high youth suicide rates, as determined by the
			 Administration.
						(3)Requirements
					(A)TermThe
			 term of a grant provided under the demonstration program under this section
			 shall be not less than 4 years.
					(B)Maximum
			 numberThe Secretary may provide not more than 5 grants under the
			 demonstration program under this section.
					(C)AmountThe
			 grants provided under this section shall be of equal amounts.
					(D)Certain
			 schoolsIn selecting eligible entities to receive grants under
			 this section, the Secretary shall ensure that not less than 1 demonstration
			 program shall be carried out at each of—
						(i)a school operated by the
			 Bureau of Indian Education;
						(ii)a Tribal school;
			 and
						(iii)a school receiving
			 payments under section 8002 or 8003 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7702, 7703).
						(4)ApplicationsTo
			 be eligible to receive a grant under the demonstration program, an eligible
			 entity shall submit to the Secretary an application, at such time, in such
			 manner, and containing such information as the Secretary may require,
			 including—
					(A)an assurance that, in
			 implementing the curriculum, the eligible entity will collaborate with 1 or
			 more local educational agencies, including elementary schools, middle schools,
			 and high schools;
					(B)an assurance that the
			 eligible entity will collaborate, for the purpose of curriculum development,
			 implementation, and training and technical assistance, with 1 or more—
						(i)nonprofit entities with
			 demonstrated expertise regarding the development of culturally sensitive,
			 school-based, youth suicide prevention and intervention programs; or
						(ii)institutions of higher
			 education with demonstrated interest and knowledge regarding culturally
			 sensitive, school-based, life skills youth suicide prevention and intervention
			 programs;
						(C)an assurance that the
			 curriculum will be carried out in an academic setting in conjunction with at
			 least 1 classroom teacher not less frequently than twice each school week for
			 the duration of the academic year;
					(D)a description of the
			 methods by which curriculum participants will be—
						(i)screened for behavioral
			 health at-risk indicators; and
						(ii)if needed and on a
			 case-by-case basis, referred to a behavioral health clinician for further
			 assessment and treatment and with crisis response capability; and
						(E)an assurance that
			 supportive services will be provided to curriculum participants identified as
			 high-risk participants, including referral, counseling, and follow-up services
			 for—
						(i)drug or alcohol
			 abuse;
						(ii)sexual or domestic
			 abuse; and
						(iii)depression and other
			 relevant behavioral health concerns.
						(5)Use of
			 fundsAn Indian tribe identified under paragraph (2)(B) or an
			 eligible entity may use a grant provided under this subsection—
					(A)to develop and implement
			 the curriculum in a school-based setting;
					(B)to establish an advisory
			 council—
						(i)to advise the Indian
			 tribe or eligible entity regarding curriculum development; and
						(ii)to provide support
			 services identified as necessary by the community being served by the Indian
			 tribe or eligible entity;
						(C)to appoint and train a
			 school- and community-based cultural resource liaison, who will act as an
			 intermediary among the Indian tribe or eligible entity, the applicable school
			 administrators, and the advisory council established by the Indian tribe or
			 eligible entity;
					(D)to establish an on-site,
			 school-based, MA- or PhD-level behavioral health practitioner (employed by the
			 Service, if practicable) to work with tribal educators and other
			 personnel;
					(E)to provide for the
			 training of peer counselors to assist in carrying out the curriculum;
					(F)to procure technical and
			 training support from nonprofit or State entities or institutions of higher
			 education identified by the community being served by the Indian tribe or
			 eligible entity as the best suited to develop and implement the
			 curriculum;
					(G)to train teachers and
			 school administrators to effectively carry out the curriculum;
					(H)to establish an effective
			 referral procedure and network;
					(I)to identify and develop
			 culturally compatible curriculum support measures;
					(J)to obtain educational
			 materials and other resources from the Administration or other appropriate
			 entities to ensure the success of the demonstration program; and
					(K)to evaluate the
			 effectiveness of the curriculum in preventing Indian and Alaska Native
			 adolescent suicide.
					(c)EvaluationsUsing
			 such amounts made available pursuant to subsection (e) as the Secretary
			 determines to be appropriate, the Secretary shall conduct, directly or through
			 a grant, contract, or cooperative agreement with an entity that has experience
			 regarding the development and operation of successful culturally compatible,
			 school-based, life skills suicide prevention and intervention programs or
			 evaluations, an annual evaluation of the demonstration program under this
			 section, including an evaluation of—
				(1)the effectiveness of the
			 curriculum in preventing Indian and Alaska Native adolescent suicide;
				(2)areas for program
			 improvement; and
				(3)additional development of
			 the goals and objectives of the demonstration program.
				(d)Report to
			 Congress
				(1)In
			 generalSubject to paragraph (2), not later than 180 days after
			 the date of termination of the demonstration program, the Secretary shall
			 submit to the Committee on Indian Affairs and the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Natural
			 Resources and the Committee on Education and Labor of the House of
			 Representatives a final report that—
					(A)describes the results of
			 the program of each Indian tribe or eligible entity under this section;
					(B)evaluates the
			 effectiveness of the curriculum in preventing Indian and Alaska Native
			 adolescent suicide;
					(C)makes recommendations
			 regarding—
						(i)the expansion of the
			 demonstration program under this section to additional eligible
			 entities;
						(ii)designating the
			 demonstration program as a permanent program; and
						(iii)identifying and
			 distributing the curriculum through the Suicide Prevention Resource Center of
			 the Administration; and
						(D)incorporates any public
			 comments received under paragraph (2).
					(2)Public
			 commentThe Secretary shall provide a notice of the report under
			 paragraph (1) and an opportunity for public comment on the report for a period
			 of not less than 90 days before submitting the report to Congress.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of fiscal years 2010 through 2014.
			Amend the title so as to read:
	 A bill to establish an Indian youth telemental health demonstration
	 program, to enhance the provision of behavioral health care services to Indian
	 youth, to encourage Indian tribes, tribal organizations, and other behavioral
	 health care providers serving residents of Indian country to obtain the
	 services of predoctoral psychology and psychiatry interns, and for other
	 purposes..
	
		March 25, 2010
		Reported with amendments and an amendment to the
		  title
	
